Title: From John Adams to John Cropper, Jr., 9 June 1798
From: Adams, John
To: Cropper, John, Jr.


To the Inhabitants of the County of Accomack in the State of Virginia
GentlemenPhiladelphia June 9 1798

I pray you to accept of my Thanks for your unanimous Address, replete with sentiments truly American.
Your Conviction that your Government has manifested a most earnest and Sincere desire to preserve Peace with all Nations, particularly with the French Republic: your declaration that upon a candid review of the Conduct of your Government you can discover nothing which ought to have given Umbrage to that Republic, or which can in any wise justify her numerous Aggressions on the Persons and Properties of our Citizens, in direct violation of the Law of Nations and in contravention of her exciting Treaties with us, ought to give entire Satisfaction to the Government.
Your concern and regret, that those Efforts to maintain harmony, are likehave proved abortive are natural, and common to you & me and all our fellow Citizens, but can be of no Use. Instead of dwelling on our regrets, We must explore our Resources.
Although We may view War as particularly injurious to the Interests of our Country, Providence may intend it for our good, and We must Submit. That it is a less Evil than national Dishonour no Man of sense and Spirit will deny.
I have no hope that the French Republic Will soon return to a sense of Justice.
your promise to cooperate in whatever Measures, Government may deem conducive to the Interests, and consistent with the honor of the Nation, and your Pledge of your Lives and Fortunes, and all you hold dear upon the success of the Issue, are in the true Spirit of Men, of Freemen and of Americans, and genuine Republicans

John Adams